19-22823-rdd    Doc 31    Filed 07/12/19     Entered 07/12/19 18:36:41           Main H. Bruce Bronson, Jr., Esq.
                                                                                      Document
                                            Pg 1 of 1                                             (admitted NY)
                              BRONSON LAW OFFICES, P.C.                          email:hbbronson@bronsonlaw.net
                             480 Mamaroneck Avenue, Harrison, NY 10528
                                           Telephone:                                                 of Counsel:
                                          877-385-7793                                           Victoria Lehning
                                        Fax: 888-908-6906

                                         July 15, 2019

   Hon. Robert D. Drain
   US Bankruptcy Court
   Southern District of NY
   300 Quarropas Street
   White Plains, NY 10601

          Re:    La Cremaillere Restaurant Corp. (“Debtor”)
                 Bankruptcy Case No: 19-22823


   Dear Judge Drain:

          In light if recently received information, our firm hereby withdraws the April

   2019 Operating Report (ECF #18) and the Amended April 2019 Operating Report

   (ECF#38).



                                                          Very truly yours,


                                                          /s/ H. Bruce Bronson
                                                          H. Bruce Bronson
